Citation Nr: 1550755	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for stress fracture of the right leg.

3.  Entitlement to service connection for stress fracture of the left leg.

4.  Entitlement to service connection for shin splints of the right leg.

5.  Entitlement to service connection for shin splints of the left leg.

6.  Entitlement to service connection for anxiety disorder.

7.  Entitlement to service connection for traumatic brain injury (TBI).

8.  Entitlement to service connection for vision loss.  

9.  Evaluation of tinnitus, rated as 10 percent disabling.

10.  Evaluation of supraventricular arrhythmia, rated as noncompensable.

11.  Evaluation of gastroesophageal reflux disease (GERD), rated as noncompensable.

12.  Evaluation of umbilical hernia with repair, rated as noncompensable.  

13.  Evaluation of scar, umbilical hernia with repair, rated as noncompensable.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to March 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.

While the Veteran requested a Board Central Office hearing on his VA Form 9, Substantive Appeal, he failed to report to a hearing scheduled in September 2015.  He has not indicated a reason for his failure to report or requested rescheduling.  Accordingly, the Board will proceed with a decision as thought the request for a hearing has been withdrawn.  38 C.F.R. § 20.704 (d).

The Board notes that additional evidence has been added to the claims file, including VA examinations and treatment records, since the most recent readjudication of the claims.  This evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

The Board acknowledges that a claim for a total rating based on individual unemployability (TDIU) due to service connected disability is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, although the claim for a TDIU has been raised expressly by the Veteran himself during the course of his appeal, it has been separately adjudicated by the RO in May 2015 rating decision. Consequently, no further consideration of entitlement to a TDIU under Rice is warranted by the Board at this time.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for stress fracture of the right leg, TBI, and vision loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

2.  Stress fracture of the left leg is not shown by the record.

3.  Shin splints of the right leg are not shown by the record.

4.  Shin splints of the left leg are not shown by the record.

5.  The Veteran does not have a separately ratable anxiety disorder outside of the service-connected posttraumatic stress disorder (PTSD) with depressive disorder and alcohol use.  

6.  VA's rating schedule does not provide for an evaluation higher than 10 percent for bilateral tinnitus; the Veteran already has this rating, and his tinnitus does not present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

7.  The Veteran's supraventricular arrhythmia is manifested by one to four episodes per year of supraventricular tachycardia documented by EKG or Holter monitor.

8.  The Veteran's GERD has been manifested by persistently recurrent epigastric distress with regurgitation, nausea, vomiting and digestive pain, productive of considerable impairment of health.

9.  The Veteran's umbilical hernia repair is manifested by a well-healed scar with no residual disability and belt not indicated.  

10. The Veteran's scar, umbilical hernia repair, is superficial, is not tender or painful, is of an area of less than 929 square centimeters, and is not productive of limitation of range of motion.

CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Stress fracture of the left leg was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Shin splints of the right leg were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  Shin splints of the left leg were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Anxiety disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309 (2014).

6. There is no legal basis for the assignment of an evaluation higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

7. The criteria for a 10 percent rating for supraventricular arrhythmia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7010 (2014).

8.  The criteria for a rating of 30 percent for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§, 3.102, 4.114, Diagnostic Code 7346 (2014).

9.  The criteria for a compensable rating for umbilical hernia with repair are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Code 7339.  

10.  The criteria for a compensable rating for scar, umbilical hernia with repair, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claims for service connection, in a November 2012 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the November 2012 letter.

As regards the claims for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and pertinent private treatment records.

The Veteran was also afforded various examinations as to the disabilities on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes organic diseases of the nervous system (including hearing loss and tinnitus), psychoses, and arthritis. See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, psychoses, and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

To the extent that the Veteran contends that his disabilities are the result of combat, the combat provisions of 38 U.S.C.A. § 1154 (b) are applicable.

A. Hearing Loss

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

At enlistment,  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0
LEFT
5
5
5
0
0

The Veteran's service treatment records otherwise include no complaint, finding, or diagnosis with respect to the claimed bilateral hearing loss disability.   

On VA QTC examination in February 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
15
LEFT
10
15
10
10
0

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

The examiner diagnosed normal hearing bilaterally.  The examiner opined that, given that the Veteran did not meet the criteria for hearing loss disability, it was less likely than not caused by or a result of an event in military service.  

Post-service VA treatment records otherwise include no finding or diagnosis of hearing loss outside of the Veteran's self-report of hearing loss on TBI consult.

The above-cited testing results do not establish a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores noted on VA examination in February 2013 were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  The test results are controlling and clearly more probative than his lay evidence.

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing are credible.  But, there is a difference between hearing loss and hearing loss disability.  We believe that the Court has given excellent guidance in this matter. The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).   However, VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing, the appellant is not competent to establish that he has disability as distinguished from just hearing loss.

Without a current disability, discussion of the remaining criteria for service connection is not warranted.  Here, the law requires two elements.  There must be a disease or injury and a resulting disability (impairment).  In the absence of a disability, compensation may not be awarded, even if there is an underlying disease.  As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (1994).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Stress Fracture of Left Leg and
Bilateral Shin Splints

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to shin splints or stress fracture of the right leg.  Rather, these records reflect complaint of right knee pain and assessment and treatment of right medial tibial plateau fracture in 2008.

On VA QTC examination in January 2013, the Veteran stated that he left knee locked up and he fell.  He stated thought he thought he was told that he had a torn ACL.  He stated that he was unable to weight bear for 6 months and the left knee locked now.  The Veteran did not report any medical history with respect to shin splints.

After physical examination and x-ray, the examiner indicated that the Veteran did not have, or ever have shin splints (medial tibial stress fractures), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  

The examiner indicated that the Veteran did not have a lower leg condition.  There was no objective evidence to make a diagnosis.  Physical examination and x-ray were within normal limits, and there did not appear to be a record related to the claimed conditions. 

A September 2013 VA treatment report reflects the Veteran's report of shin splints with extended running.

A July 2014 report includes the Veteran's statement that he tore his left ACL in the service and sometimes his left leg "stalled out."

In sum, there is no indication of in-service or post-service residuals of shin splints or of stress fracture of the left leg, and the Veteran has not provided any evidence documenting diagnosis or treatment of shin splits or stress fracture of the left leg.  

In his notice of disagreement, the Veteran reported that his shin splints were caused by walking with 70 pounds of field gear.  He also noted that he was placed on crutches for his bilateral stress fractures.  However, these statements still are not indicative of current disability, and the Board observes that the Veteran's service treatment records reflect that he was placed on crutches for the right, not left, leg.  Moreover, there is no indication of ACL tear of the left knee in service or after, as alleged in the Veteran's VA treatment records.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for shin splints of the right and left legs and stress fracture of the left leg. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

C.  Anxiety Disorder

The Veteran likewise contends that he is entitled to service connection for an anxiety disorder which had its onset in service and is related to his in-service traumatic experiences.

On January 2010 post-deployment assessment, the Veteran endorsed symptoms of being constantly on guard, watchful, or easily startled, feeling numb or detached from others, activities, or surroundings, little interest or pleasure in doing things, and feeling depressed, down or hopeless.

A November 2010 consult report indicates that the Veteran was anxious and euthymic.  He was diagnosed with PTSD.

Following the Veteran's discharge from service, a February 2013 VA QTC examination report notes reported symptoms of depressed mood, suspiciousness, chronic sleep impairment, and suicidal ideation.  The examiner diagnosed PTSD and alcohol abuse.  

On November 2014 VA QTC psychiatric examination, noted symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

The examiner diagnosed PTSD, chronic, major depressive disorder, single episode, and alcohol abuse disorder in partial remission for 4 months.  

On VA psychiatric examination in May 2015, the examiner noted symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting, all applied to the Veteran's diagnoses.  

The examiner diagnosed PTSD, other specified depressive disorder, and alcohol use disorder, mild.  

The Veteran's post-service VA treatment records document reports of depression, anxiety, frequent nightmares, and other psychiatric symptoms.  A July 2014 hospitalization report reflects that the Veteran was admitted with diagnoses of PTSD and alcohol use disorder.   

A July 2014 report notes that the Veteran was admitted with diagnosis of alcohol abuse.  Anxiety/depression-currently on Sertraline and Hydroxyzine were also noted.  An August 2014 domiciliary discharge note indicates diagnosis of anxiety and substance dependence.  Medication lists note use of propranolol for anxiety/adrenaline surges and Sertraline for depression/anxiety.  

In various written statements, the Veteran's friends and family members indicated that they had witnessed the Veteran's struggles with his psychiatric symptoms, including nervousness, social withdraw, depression, anxiety, and nightmares.  

The above-cited evidence reflects conflicting medical evidence on the question of whether the Veteran has a current diagnosis of anxiety disorder. While none of the VA examiners have assigned a separated diagnosis of anxiety disorder, VA treatment records report anxiety along with other psychiatric diagnoses, and occasionally indicate an assessment of anxiety.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

 When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). However, the Board may not reject medical opinions based on its own medical judgment. See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board accepts the 2013, 2014, and 2015 VA examiners opinions that the Veteran does not meet the criteria for a diagnosis of anxiety disorder, separately diagnosed from PTSD, depressive disorder, and alcohol abuse, as highly probative medical evidence on this point. The Board notes that the examiners rendered these opinions after thoroughly reviewing the claims file and medical records and examining the Veteran. The examiners noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV (and DSM-V, as noted on VA examination in 2015), and provided a reasoned analysis of the case. See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence). The Board finds these opinions highly probative.

By contrast, the VA treatment providers appear to note diagnosis of anxiety based largely on self report.  There is no indication as to whether the Veteran warrants a separate diagnosis of anxiety disorder outside of the other diagnosed psychiatric disorders. Thus, the most persuasive, competent evidence on the question of current diagnosis of anxiety weighs against the claim.

The Board has also considered the lay statements of the Veteran to the effect that he has anxiety disorder. Lay evidence is competent when reporting a contemporaneous diagnosis.  Jandreau v. Nicholson, 492 F3d. 1372 (2007). Given that the Veteran's treatment records reflect assessments of anxiety, the Veteran appears to reporting a contemporaneous diagnosis and is thus competent in this regard. However, as noted above, these notations of diagnosis appear to be largely based on the Veteran's own self-report without discussion of whether the Veteran meets the full criteria for diagnosis of anxiety disorder. The treatment providers did not provide any rationale for the conclusions reached. Accordingly, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the VA examiners, who determined that the Veteran did not meet the criteria for diagnosis of psychiatric disorder other than PTSD and depressive disorder with alcohol abuse.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110.  See also McClain, 21 Vet. App. at 321 (2007).  Accordingly, where, as here, competent evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992). Thus, without persuasive evidence of current diagnosis of anxiety disorder, there is no basis upon which to award service connection, and discussion of the remaining criteria for award of service connection is unnecessary.

Moreover, the Veteran is already service connected for PTSD and alcohol abuse with major depressive disorder.  Therefore, to the extent that the Veteran's service-connected psychiatric disorders are manifested by symptoms of anxiety, such symptoms are already reflected in the rating assigned for the disability.  Granting service connection for an anxiety disorder would doubly compensate the Veteran for the same symptoms already considered under his evaluation for service-connected PTSD, depressive disorder and alcohol abuse and violate the rule against pyramiding.  See 38 C.F.R. § 4.414.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for anxiety disorder. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, uniform evaluations of the disabilities on appeal are warranted.

A. Tinnitus

The Veteran also contends that he is entitled to a rating in excess of 10 percent for his service-connected tinnitus.

On VA examination in February 2013, the Veteran reported intermittent ringing in his ears.  He noted that the noise started out soft and increased in loudness.  It kept him from falling asleep at night.  

The examiner diagnosed tinnitus and determined that the disability was at least as a likely as not caused by exposure to hazardous noise levels while in military service.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision. See Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  Thus, even though tinnitus is present in each ear, only a single 10 percent rating is warranted.

Additionally as will be discussed below in further detail, the record does not present, and it has not been asserted, that the record presents such an exceptional or unusual disability picture as to warrant the assignment of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321 (2014).  In this regard, the Board notes that there has been no demonstration that the service-connected tinnitus is productive of marked interference with employment, beyond that contemplated in the current 10 percent rating, nor productive of frequent hospitalization, as to prevent the use of the regular rating criteria.  The diagnostic criteria adequately contemplate the Veteran's symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In sum, the Schedule for Rating Disabilities is shown to provide a fair and adequate basis for rendering a decision in this case. Consequently, referral for a higher rating on an extraschedular basis is not warranted.

As there is no legal basis upon which to award a higher evaluation, to include a separate schedular evaluation for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Supraventricular Arrhythmia

The Veteran's service connected supraventricular arrhythmia is currently rated as noncompensable under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7010.  Under Diagnostic Code 7010, a 10 percent rating is warranted for permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor.  A higher and maximum 30 percent rating is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor.

An October 2012 VA cardiology consult notes that the Veteran underwent Holter monitor study.  The Veteran was reportedly in sinus rhythm with an average of 65 beats per minute and range of 39 to 131 beats per minute.  41 percent of the total beats were in bradycardia, while 5 percent of the beats were in tachycardia.  There were rare PACs and PVCs.  The events diary showed no events reported.

On VA examination in January 2013, the Veteran stated that his heart rate seemed to increase when he laid down, but he had never countered it to determine the rate.  The examiner indicated that this was likely atrioventricular reciprocating tachycardia.  

The examiner noted that the Veteran did not have congestive heart failure, atrial fibrillation, atrial flutter, a heart valve condition, infectious heart condition, or pericardial adhesions.  He had not undergone any non-surgical or surgical procedures for treatment of the heart condition.  

The examiner did note supraventricular tachycardia, occurring on an intermittent basis.  Four episodes in the past year, documenting by EKG or "other" were noted.  The examiner indicated that the presence of preexcitation on resting EKG in a veteran with a history of paroxysmal regular palpitations was sufficient for the presumptive.  

On physical examination, the Veteran's heart rhythm was regular with normal heart sounds.  The point of maximal impact was the fifth intercostal space.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal and there was no peripheral edema.  

An EKG revealed arrhythmia.  There was short PR interval, which the examiner noted was a borderline finding, although the presence of preexcitation on the resting EKG in a veteran with a history of paroxysmal regular palpitations is sufficient for a diagnosis of atrioventricular reentrant tachycardia, such as Wolf-Parkinson-White, although it is unusual to occur on lying down, but considering the history and the short PR, it is as likely as not that this represented atrioventricular tachycardia.  

With respect to METs testing, the examiner noted that the Veteran denied experiencing symptoms with any level of physical activity.  He noted that ejection fraction or estimated METs were normal.  

The examiner diagnosed supraventricular arrhythmia.  With respect to functional impact, the examiner noted that until recurrent arrhythmia is successfully treated, those who have jobs that entail the safety of others, such as pilots or cab drivers, should be placed in different jobs.  Individuals should not hold jobs where there is a danger of falling from heights, or operate moving or heavy machinery.  Once the arrhythmia is controlled, no restrictions or accommodations may be required.  

VA treatment records reflect that a June 2013 EKG revealed marked bradycardia at the rate of 41.  June 2013 Holter monitoring did not show any significant arrhythmia.  The heart rate ranged from 37-131, mostly sinus bradycardia.  

A September 2013 VA cardiology consult reflects that the Veteran was seen with a past medical history of known palpitations.  The Veteran reported that he had been told that he had some brief episodes of supraventricular tachycardia.  He stated that he went through phases were he noted some more palpitations as well as more problems with his reflux disease.  The palpitations occurred sporadically, though he did note them more in the evening when he was lying down to go to bed.  He denied any dizziness, syncope, or near syncope.  He noted no exertional symptoms, and whenever he exerted himself he had absolutely no palpitations.  

Objectively, the heart was regular with normal S1 and S2.  There was no pathologic murmur, and PMI was non-displaced.  

EKG from August 2013 showed normal left ventricular systolic function, normal left ventricular diastolic function, and normal chamber dimensions.  Holter monitor from June 2013 showed sinus rhythm ranging from 37-131 beats per minute, averaging 58 beats per minute.  There were two premature atrial complexes as well as two runs of supraventricular rhythm, 3 and 7 beats in duration, with the fastest at 123 beats per minute.

In sum, the examiner assessed palpitations, previously reported history of some supraventricular tachycardia, with recent Holter monitor showing very brief runs of 3 beats and 7 beats.  He had a structurally normal heart by EKG.  At that time, the Veteran expressed that he would prefer to continue a course of observation.  The examiner noted that, if the Veteran did begin noting increased frequency or duration of palpitations, he could consider repeating the Holter monitor to see if an arrhythmia could be caught.  If he did demonstrate problematic recurrent supraventricular tachycardia, an ablation would be an opinion at that point.  

In March 2015, the Veteran complained of frequent supraventricular tachycardia episodes, noting that he had one earlier that day accompanied by shortness of breath. He denied chest pain or syncope. The treatment provider noted that the condition would be monitored for now, and if the Veteran had debilitating supraventricular arrhythmia, he would be referred to cardiology for ablation.  

Based on the foregoing, the Board concludes that a 10 percent rating, but no higher, for supraventricular arrhythmia is warranted.  In so finding, the Board notes that January 2013 VA examination findings support a finding of atrioventricular reentrant tachycardia, a supraventricular tachycardia, documented on EKG.  Accordingly, a 10 percent rating under Diagnostic Code 7010 is warranted.

However, at no point during the appeal period is a rating in excess of 10 percent warranted.  Under Diagnostic Code 7010, a maximum 30 percent rating is warranted for more than 4 episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia documenting by EKG or Holter monitor.  The medical evidence of record does not document these findings supported by EKG or Holter monitor.  The January 2013 VA examiner noted four such episodes in the previous year, documented by EKG or "other."  More than 4 of such episodes have not been noted on examination or in treatment records.  While the Veteran complained of frequent supraventricular tachycardia on treatment in 2015, such complaints are not confirmed by EKG or Holter monitor.  

The Board has considered the applicability of other diagnostic codes, but has found none.  

Accordingly, the Board finds that an initial 10 percent rating, but no higher, for supraventricular arrhythmia is warranted.  

C.  GERD

The Veteran's GERD is rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this code, hiatal hernia is assigned a 30 percent rating when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 60 percent rating contemplates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Service treatment records include a July 2011 report noting vomiting, intermittent loose stool, abdominal pain, and diarrhea. He denied bloody stools, chest pain, chills, dark stools, dizziness, fever, vomiting blood, or hematemesis.  Pain was localized to the generalized abdomen.  He was treated with Prilosec and discharged.  A clinical impression of vomiting, abdominal pain, and epigastric pain was noted.  

A July 2011 report from the Shannon Medical Center reflects that the Veteran presented with complaint of abdominal pain, nausea and vomiting.  He had undergone hernia repair 4 weeks prior and felt a small mass in the umbilical area.  He had black stool one week ago.  Supine and upright views of the abdomen were normal.  He was assessed with acute abdominal pain and vomiting.  

Following service, on VA treatment in October 2012, the Veteran reported that he continued to vomit about 3 times per week. 
 
In November 2012, he was seen with a complaint of nausea, vomiting, and diarrhea for 3 to 4 days.  He also reported on and off diffuse abdominal pain and that he felt very gassy.  He was seen by his primary care physician the previous day and was diagnosed with food poisoning.  He admitted that his symptoms started after eating a salad. He was assessed with acute gastroenteritis and food poisoning.  H. pylori testing was also positive.  

In January 2013, the Veteran subsequently reported that he could not complete the course for H. pylori as it was causing nausea.  He denied abdominal pain, blood in stools or urine, and dark stools.  

On VA examination in January 2013, the Veteran reported that he was diagnosed with GERD in 2010 and had been treated with Omeprazole since, but still experienced symptoms.  He stated that he had reflux twice a week, usually in the morning.  

The examiner noted that signs and symptoms due to GERD did not include persistently recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, sleep disturbances, anemia, weight loss, nausea, or vomiting.  He did not have esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  There were no other signs or symptoms related to the condition.  

The examiner diagnosed GERD.  He indicated that the disability did not impact the Veteran's ability to work.  

On VA treatment in June 2013, it was noted that Omeprazole was not controlling his symptoms and he sometimes vomited with reflux symptoms.  

A January 2014 VA treatment reports notes that the Veteran had started taking Omeprazole 20mg daily and it was increased to 40mg daily, but the treatment subsequently failed. He was started on Dexilant 20mg daily and was currently on 60mg/day, which was also not effective. His reflux seemed worse in the morning.  He endorsed dysphagia, odynophagia, and intermittent nausea and vomiting every 1-2 days.  He had 1 to 2 episodes of emesis in 24 hour period. He had H. pylori in the past but was unsure if it resolved as he was not able to tolerate the treatment. The Veteran also endorsed abdominal pain right side and a bloated/fullness sensation. He denies hematemesis, rectal bleeding, hematochezia, melena, constipation, or diarrhea.  He had loose stools once every 2 weeks.  He denied chest pain, shortness of breath, fever/chills, or weight loss. 

A February 2014 upper gastrointestinal endoscopy showed a small hiatal hernia and patchy gastric erythema status post biopsies.  

A March 2014 report from the Stephenville Medical and Surgical Clinic reflects that the Veteran presented with complaint of abdominal pain.  He indicated that he started to have worse chest pain when he swallowed.  There was no dysphagia.  Symptoms were negative for blood in stool, change in stool pattern, constipation, decreased appetite, diarrhea, heartburn, nausea, and vomiting.  He was assessed with history of chronic reflux and questionable esophagitis.  There was no evidence of acute abdomen at that time.  He was to be started on Dexilant and checked for H. pylori.  

On VA treatment in March 2014, the Veteran endorsed reflux, more significant in the morning.  He continued to have intermittent nausea and vomiting once weekly.  He was H. pylori positive in the past but unsure if it resolved and he was unable to tolerate the treatment.  He had intermittent right abdominal pain/abdominal bloating and fullness.  He denied rectal bleeding, hematochezia, melena, constipation, and diarrhea.  He denied chest pain, shortness of breath, fever/chills, or weight loss.  It was noted that he had failed Omeprazole and was currently on Dexilant, which was not effective.  

On VA treatment in April 2014, the Veteran reported that he was doing well and his GERD was better in warmer weather.  He avoided fatty foods and chocolate and ate small meals.  He denied abdominal pain/discomfort, chest pain, constipation, diarrhea, dysphagia, fever/chills, hematemesis, hematochezia, melena, odynophagia, shortness of breath, or weight loss.  Objectively, the abdomen was nondistended with good bowel sounds and no bruits.  There was no hepatosplenomegaly, mass or tenderness.  

In December 2014, the Veteran underwent upper endoscopy, which revealed small sliding hiatal hernia, but was otherwise normal.
In February 2015, the Veteran was seen in the emergency department for blood in emesis.  He was assessed with hematemesis and noted to have chronic emesis and H. pylori.  Guaiac testing was negative.  He was found to be stable for discharge.  

On VA treatment in March 2015, the Veteran endorsed chronic abdominal pain and vomiting.  He reported that, following the umbilical hernia repair, he had daily vomiting episodes preceded and accompanied by abdominal cramping.  He presented to the emergency department in February 2015 with hematemesis.  As his labs were stable, he was discharged with Reglan and Benadryl.  Since starting these medications, he noted improvement in fewer episodes of vomiting, but they continued to occur daily.  There was no blood.

The treatment provider noted that the Veteran had 2 upper gastrointestinal endoscopies in 2014.  The February 2014 endoscopy showed gastritis, hiatal hernia, and biopsy positive for H. pylori.  In December 2014, a normal stomach, hiatal hernia and no biopsies taken were indicated.  He was prescribed triple therapy in June 2014 which he did not tolerate due to abdominal cramping and increased vomiting, and he did not finish the course.  

He was never tested for eradication of H. pylori.  Serology was positive for H. pylori in 2012.  

His abdominal pain was always associated with nausea and vomiting, which were often precipitated by migraine headaches.  His abdominal symptoms were much worse with caffeine and spicy foods, which he had completely cut out.  He continued to drink alcohol a few times per week.  He also had frequent diarrhea with no blood.

The examiner assessed GERD/peptic ulcer disease with H. pylori, hiatal hernia, pelvic abdominal pain and vomiting.  The correlation to injury in service with umbilical hernia repair and TBI suggested two etiologies:  1) abdominal migraines and 2) post-surgical complication from hernia repair with possible iatrogenic gastroparesis.  His diagnosis of H. pylori with gastritis could also be contributory, since he had not been able to tolerate treatment for H. pylori.      

On VA examination in April 2015, the Veteran reported daily reflux, regurgitation, and substernal pain.  Vomiting also occurred 2 to 3 times per week, usually after meals.  He had not been able to adjust his diet to make any marked improvements but had begun to avoid fried foods, spicy foods, large meals, and dark sodas/caffeinated drinks hoping to improve his status.  He had a severe episode of vomiting in February 2015, for which he sought treatment at the Durham VA Medical Center.  He vomited bright red blood 4 times.  He was rehydrated and given Reglan, Benadryl, and Protonix.  Examiner's interview found that he had no coffee ground emesis and some bright red blood in vomitus.  Abdominal examination was normal and a fecal blood test was negative.  He completed IV treatment and was held for observation, after which he was released with prescriptions renewed for Omeprazole.  The Veteran took Omeprazole daily before morning and evening meals.  

The examiner indicated that the signs and symptoms due to GERD included persistently recurrent epigastric distress, reflux, regurgitation, and substernal pain.  Sleep disturbances caused by reflux occurred more than 4 times per year.  More than 4 episodes of nausea also occurred per year, lasting less than a day at a time.  He endorsed 4 or more episodes of vomiting per year lasting less than a day at a time, and hematemesis occurring 1 time per year lasting 1 to 9 days at a time.  

He did not have an esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  

The examiner diagnosed GERD, and indicated that the disability episodically impacted the Veteran's ability to work when vomiting and substernal pain were worse.  Activity was more difficult to perform during these occasions, and if the symptoms persisted he felt weak and did not feel like doing anything.  This occurred at least monthly for 2 to 3 days.  The examiner noted that vomiting would stop all activity for sedentary or physical work, and that while he was able to perform physical work, repeated bending/lifting could cause the reflux to worsen.

Based on the foregoing, the Board finds that a 30 percent rating, but no higher, is warranted for the service-connected GERD. In so finding, the Board notes that VA and private treatment records as well as VA examination reports reflect symptoms of  persistently recurrent epigastric distress, abdominal pain, reflux, regurgitation, nausea, vomiting, and substernal pain, which are shown to be productive of considerable impairment of health.  Accordingly, the criteria for a 30 percent rating under Diagnostic Code 7346 have been more nearly approximated.

While consideration was also given to a 60 percent rating, especially in light of the Veteran's report of vomiting and emergency department visit for hematemesis in February 2015, the Board does not find that his overall disability picture warrants such a rating.  In this regard, the Veteran has otherwise denied hematemesis on treatment and examination, and neither material weight loss nor melena have been demonstrated.   Other symptoms productive of severe impairment of health have not been shown. Accordingly, the Board does not find that this disability picture more nearly approximates the criteria for a 60 percent rating requiring severe impairment of health.  Thus, a rating higher than 30 percent under Diagnostic Code 7346 is not warranted, to include under any other potentially applicable diagnostic codes for this disability.

D.  Umbilical Hernia with Repair and Scar

The Veteran's service connected umbilical hernia with repair is rated as noncompensably disabling pursuant to the criteria for 38 C.F.R. § 4.114, Diagnostic Code 7339, hernia, ventral, postoperative. 

Under Diagnostic Code 7339, a noncompensable rating is warranted where postoperative wounds have healed with no disability and belt is not indicated.  A 20 percent rating is warranted for hernia that is small, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for large hernia not well supported by belt under ordinary conditions.  Finally, a 100 percent rating is warranted for massive, persistent severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.

The Veteran's service treatment records reflect that he underwent umbilical hernia repair in July 2011. A February 2012 treatment report indicated that the Veteran still had pain after abdominal work-up.  

On VA treatment in October 2012, it was noted that the Veteran's umbilical hernia surgical scarring was well-healed.  There were no significant abdominal pains on palpation.  

On VA QTC examination in January 2013, the Veteran reported that he underwent abdominal surgery to repair an umbilical hernia.  The surgery was successful without residual other than a scar.  The examiner noted that the disability caused no functional impact or impact on his ability to work.  

The examiner indicated that the scar was not painful or unstable with frequent loss of covering of skin over the scar.  The scar was linear and measured 4 centimeters by .2 centimeters.  The scar did not result in limitation of function, and the examiner indicated that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  

The examiner diagnosed umbilical hernia with repair and scar.  

In his notice of disagreement, the Veteran reported chronic pain related to the hernia and scarring.  

The Veteran underwent EGD in February 2014, which revealed small hiatal hernia.  

After a review of the lay and medical evidence, the Board finds that the Veteran's current noncompensable disability rating is most appropriate for the Veteran's umbilical hernia repair, and that a higher, compensable rating is not warranted.  38 C.F.R. § 4.7.  The objective medical evidence of record indicates that the Veteran's umbilical hernia with repair is productive of subjective complaints of pain.  However, on 2013 VA examination, the area of the Veteran's left inguinal hernia repair was well-healed and without evidence of a current hernia.  While subsequent records document the presence of hiatal hernia, there is no recurrence of umbilical hernia.  The record also does not indicate use of a supporting belt or that such use would be indicated due to weakening of the abdominal wall.  As such, the Veteran is not entitled to a compensable rating for his umbilical hernia repair.

Furthermore, to the extent that the Veteran relates his complaints of abdominal pain and epigastric distress to the umbilical hernia repair or indicates that such symptoms had their onset following the surgery, the Board notes that the Veteran has been rated a 30 percent rating for these symptoms, as discussed above, and finds that assigned a higher rating for umbilical hernia repair on these symptoms would doubly compensate the Veteran and violate the rule against pyramiding. See 38 C.F.R. § 4.14.

With respect to the associated scar, a noncompensable rating has been assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Veteran filed the current claim for service connection in May 2012.  There has been a change to the criteria for rating disabilities of the skin prior to the Veteran's claim. See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These changes were effective October 23, 2008 and apply to all claims filed after this date. Id.

The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.
  
The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under Diagnostic Code 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear covering an area of at least 6 square inches (39 square centimeters) but less than 12 square inches.  

The revised Diagnostic Code 7802 provides a 10 percent rating for scars other than of the head, face, or neck that are superficial and nonlinear covering an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804.

Here, the Board finds that a compensable rating for the service connected scar, umbilical hernia with repair, is not warranted. 

The scar is shown to be well healed, linear, and measuring an area of only 4 x .2 centimeters.  As such, the Board finds that a compensable rating under Diagnostic Code 7801 or 7802 is not warranted.

As noted on VA examination in 2013, the scar is not shown to be unstable or painful.  Accordingly, a compensable rating under Diagnostic Code 7804 is not warranted.

Evaluation under Diagnostic Code 7805 is also not warranted because there are no factors for consideration other than those indicated in the above-listed rating criteria. The area is not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.

Accordingly, a compensable rating for scar, umbilical hernia repair, is also not warranted.

E.  All Rating Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director, Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. All potentially relevant rating codes have been considered and evaluated. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for the disabilities on appeal is not warranted. 38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson  v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran already had a 60 percent evaluation (regardless of the grant of 10 and 30 percent ratings for supraventricular arrhythmia and GERD noted above). This evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's claimed disabilities.  In this regard,  the Board finds that 10 and 30 percent ratings, but no higher, are warranted for the service connected supraventricular arrhythmia and GERD, respectively, but that higher ratings for tinnitus, umbilical hernia repair, and scar, umbilical hernia repair are not warranted. In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  

Entitlement to service connection for stress fracture of the left leg is denied.

Entitlement to service connection for shin splints of the right leg is denied.

Entitlement to service connection for shin splints of the left leg is denied.

Entitlement to service connection for anxiety disorder is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

A 10 percent rating for supraventricular arrhythmia is granted, subject to controlling regulations governing the payment of monetary awards.

A 30 percent for GERD is granted subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial, compensable rating for umbilical hernia with repair is denied.

Entitlement to an initial, compensable rating for scar, umbilical hernia with repair, is denied.




REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted. 

In regard to the claim for service connection for stress fracture of the right leg, service treatment records reflect that the Veteran was treated for a right medial tibial plateau stress fracture, grade 3 in 2008.  He was placed on crutches and physical therapy was indicated.

The Veteran was afforded a VA examination in January 2013, as which time no disability of the right leg or knee was diagnosed.  The examiner also noted that there did not appear to be a record related to the claimed condition.  However, the examiner failed to address and consider the service treatment records documenting stress fracture.

Moreover, further VA treatment records document complaint of right leg/knee symptoms, calling into question whether the Veteran has a current disability related to the in-service stress fracture.  In December 2013, popping and grinding to the right knee were indicated.  A March 2014 VA treatment report reflects acute pain in the right knee and toe due to recent walking injury.  It is unclear as to whether the Veteran has a current disability related to the right leg or knee, and if so, whether it is related to the in-service stress fracture.

With respect to the claim for service connection for TBI, the Veteran reports TBI with residuals symptoms including cognitive impairment, headache, photophobia, and visual loss related to his involvement in an improvised explosive device (IED) explosion in Iraq.  

The Veteran's service treatment records include a post-deployment health assessment noting that the Veteran related right-sided aches due to involvement in a blast.  He denied loss of consciousness, not remembering the event, feeling dazed, concussion, and head injury at that time.  Based on these responses, he was found to have no evidence of risk on TBI assessment.  The reviewing treatment provider noted "blast, not directly involved or TBI."  

On VA treatment in July 2012, the Veteran underwent a second level TBI evaluation at the North Texas VA with the findings that his symptoms and history were not consistent with a TBI but were due to behavioral health issues.

The Veteran was afforded a VA QTC examination in January 2013, the examiner determined that the Veteran did not have a TBI or and residual of TBI.  The Veteran was also afforded an eye examination by an optometrist, who found that the Veteran had no eye condition aside from photophobia with ocular migraines due to TBI.

However, since this examination, the Veteran has reported memory loss, fatigue, photophobia, and headaches related to TBI on VA treatment.  

A June 2013 TBI screen was positive.  

A July 2013 eye consult reflects that the Veteran had a history of blast trauma and was within 15-20 feet of the blasted.  He reported TBI symptoms and light sensitivity and eye pain.  

A December 2013 VA treatment report notes that the Veteran wore tinted bifocals for near asthenopia with reported TBI/photophobia.  He also endorsed headaches behind the eyes.   

A March 2015 primary care note indicates that the Veteran sustained TBI in 2010 during a mortar attack in Iraq. There was no direct injury to his head and he did not lose consciousness, but since then he has had episodes of severe left parietal headache with nausea and vomiting, sometimes accompanied by a "déjà vu" feeling or visual disturbances.  He was followed by neurology at a Texas VA, previously tried on Topamax and riboflavin, which he self-discontinued due to side effects.  

The March 2015 report indicated that his history of TBI may have impacted his memory.  

TBI is also included in the active problems list in recent VA treatment records.  

Accordingly, the Board finds that medical examinations with opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-are necessary to resolve the conflicting evidence as to whether the Veteran has a right knee/leg and TBI disability and would be helpful in resolving the claims for service connection for stress fracture of the right leg, TBI and vision loss. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Moreover, given that the Veteran's claimed visual impairment appears to be related to the claimed TBI, the Board finds that this matter is inextricably intertwined with the matter being remanded, and must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA medical center all outstanding, pertinent records of evaluation and/or treatment since May 2015. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.  

2.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims on appeal. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.
 
3. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should refer the electronic claims file to an appropriate medical professional for examination and opinion on the nature and etiology of the claimed right leg stress fracture. The entire claims file, to include electronic claims file, must be made available to the designated examiner. If an examination is necessary, one should be provided. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly identify all right lower extremity/knee disability(ies).  Then, with respect to each diagnosed disability, the examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise medically related to service, to include treatment for a right medial tibial plateau stress fracture therein.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.
 
4. Then, the AOJ should arrange for the appellant to undergo TBI examination by a qualified examiner. The electronic claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has a TBI or residuals thereof, to include visual loss/photophobia.  If so, should indicated whether it is at least as likely as not (50 percent probability or greater) that the claimed TBI had its clinical onset during service or is otherwise related to an event or incident of that service, to include the IED explosion event described by the Veteran.

The examiner is asked to specifically consider and address the Veteran's service treatment records, to include his post-deployment health assessment, and post service treatment records documenting assessment of TBI.

The examiner is advised that the Veteran is competent to report symptoms and his experiences in service to include his report of symptoms following the IED explosion and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

5.  The AOJ should undertake any additional development deemed warranted.

6.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


